UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 17, 2013 CC MEDIA HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 000-53354 26-0241222 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 200 East Basse Road San Antonio, Texas 78209 (Address of principal executive offices) Registrant’s telephone number, including area code: (210)822-2828 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders On May 17, 2013, CC Media Holdings, Inc. (the “Company”) held its Annual Meeting of Stockholders.Set forth below are the final voting results for each proposal submitted to a vote of the stockholders at the Company’s Annual Meeting of Stockholders.As disclosed in the Company’s proxy statement filed with the Securities and Exchange Commission on March 26, 2013, holders of the Company’s Class A common stock, voting as a separate class, are entitled to elect two members of the Board of Directors (David C. Abrams and Jonathon S. Jacobson).For the election of the 10 other members of the Board of Directors and all other matters submitted to a vote of the stockholders, the holders of Class A common stock and Class B common stock vote together as a single class. 1.The Company’s stockholders elected each of the twelve nominees for directors to serve until the next Annual Meeting of Stockholders or until his successor shall have been elected and qualified. Proposal 1.Election of Directors Votes For Votes Withheld Broker Non-Votes Class A Common Stock David C. Abrams Irving L. Azoff Richard J. Bressler James C. Carlisle John P. Connaughton Matthew J. Freeman Blair E. Hendrix Jonathon S. Jacobson Ian K. Loring Mark P. Mays Robert W. Pittman Scott M. Sperling Class B Common Stock Irving L. Azoff 0 0 Richard J. Bressler 0 0 James C. Carlisle 0 0 John P. Connaughton 0 0 Matthew J. Freeman 0 0 Blair E. Hendrix 0 0 Ian K. Loring 0 0 Mark P. Mays 0 0 Robert W. Pittman 0 0 Scott M. Sperling 0 0 Total David C. Abrams Irving L. Azoff Richard J. Bressler James C. Carlisle John P. Connaughton Matthew J. Freeman Blair E. Hendrix Jonathon S. Jacobson Ian K. Loring Mark P. Mays Robert W. Pittman Scott M. Sperling 2.The selection of Ernst & Young LLP as the independent registered public accounting firm of the Company for the year ending December 31, 2013 was ratified. Proposal 2.Ratification of the selection of Ernst & Young LLP as the independent registered public accounting firm for the year ending December 31, 2013 Votes For Votes Against Abstentions Broker Non-Votes Class A Common Stock 0 Class B Common Stock 0 0 0 Total 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CC MEDIA HOLDINGS, INC. Date: May 23, 2013 By: /s/ Hamlet T. Newsom, Jr. Hamlet T. Newsom, Jr. Vice President, Associate General Counsel and Assistant Secretary
